Citation Nr: 1418517	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  07-10 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary herbicide exposure or service-connected diabetes mellitus or posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1963 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for the issues listed on appeal.

In connection with his appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2011; a transcript of the hearing is associated with the claims file.  

In September 2011, the issue was remanded by the Board for additional development to include obtained Social Security Administration (SSA) disability records, and a VA examination.  SSA records were obtained and have been associated with the claims file.  The Veteran also underwent an additional VA examination dated in November 2011.  

Additionally, the Board notes that at the time of the September 2011 remand additional claims for entitlement to service connection for an eye disorder and peripheral neuropathy of the upper extremities were also on appeal.  In RO decisions dated in April and September 2012, the issues were granted, and, thus, are no longer on appeal.  

In September 2013, the Veteran's representative submitted claims for service connection for gastroesophageal reflux disease (GERD), knee tendonitis, and "tennis elbow" to include as secondary to service-connected diabetes mellitus, but these matters have not yet been addressed by the RO.  As such, the matters are not currently on appeal and are referred back to the RO for appropriate actions.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for hypertension.  After a review of the claim file, the Board finds that additional development is needed prior to deciding the claim.  Subsequent to the September 2011 Board remand, the Veteran was afforded a VA examination regarding the claimed disability.  Unfortunately, the Board finds the opinion is inadequate and a new opinion is needed.

The Veteran has alleged that his hypertension is due to Agent Orange exposure, or, in the alternative, was aggravated by the service-connected diabetes mellitus or posttraumatic stress disorder.  The Veteran had service in the Republic of Vietnam and as such, exposure to Agent Orange is conceded.  Though requested in the prior Board remand, an opinion as to whether hypertension was caused by exposure to Agent Orange has not been obtained.  

Additionally, the Veteran's representative presented argument in a written brief dated in September 2013, that service connection for hypertension may also be warranted as caused or aggravated by his now service-connected PTSD.  No opinion as to this theory of entitlement has been obtained.  

The Board finds another VA opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should return the claim file to the November 2011 VA examiner to obtain an addendum to the opinion provided as to the etiology of the Veteran's hypertension.  The examiner must state that a review of the paper and Virtual files was conducted.  The examiner must provide the following opinions:
 
(i)  Is it at least as likely as not (i.e., 50 percent or more probable) that the Veteran's current hypertension is due to service to include exposure to Agent Orange?

(ii)  Is it at least as likely as not (i.e., 50 percent or more probable) that current hypertension is chronically aggravated or worsened by his PTSD, beyond the natural progress of the disease, regardless of the date of onset of either disorder?

If and only if the examiner believes that there is chronic aggravation or worsening of his hypertension by PTSD, the examiner should also provide a medical opinion as to the degree of identifiable increased disability that has been produced by the aggravation.  If the degree of increased disability cannot be quantified, the examiner should so indicate.

In making the above determinations, the examiner must clearly explain the rationale for his opinion(s).  The examiner must discuss the Veteran's lay contentions, the particular facts of the Veteran's case, and must also identify what specific 'medical literature' s/he references, if any.

The examiner is reminded that the term 'at least as likely as not' does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

2.  The RO/AMC must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

3.  Thereafter, the RO/AMC must consider all of the evidence of record, including any records on the Virtual VA paperless claims processing system, and readjudicate the service connection claim for hypertension.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

